 In the Matter of THE SERRICKCORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILEWORKERSOF AMERICA, LOCAL No. 459Cases Nos. C-460 and R-604.-Decided July 27, 1938Bolt,Screw, Automobile Moldings, Refrigerator Parts, and Office MachineManufacturingIndustry-Interference,Restraint;and Coercion:expressed oppo-sition to labor organization ; distribution of anti-union circulars among em-ployees; surveillance of union meetings; threats to close plant and dischargeemployees ; persuading employees to refrain from joining union ; company-fav-ored union : soliciting membership in, by supervisory employees ; persuadingemployees tojoin-Company-Donr-inated Union:domination of and interferencewith administration ; support ; discrimination in favor of, by endorsenmelnt ; solicit-ing membershipin ; participation of supervisory employees ; directing and per-mitting organizational activities during working hours ; special form of remedialorder: employer ordered to cease and desist from recognizing or dealing with asa labor organization-Contract:closed-shop,with company-favored organiza-tion not free choice of the majority of employees, invalid; employer ordered tocease giving effectto-Discrimination:discharges - for nonmembership in favoredlabor organization; for union membership and activity; charges of, not sus-tained as to 28 employees, dismissed as to 5 employees in view of substantialcompliance with Trial Examiner's Intermediate Report recommending theirreinstatement with backpay-StrO,e-Conciliation:efforts at, by Indiana StateLaborBoard-Unit Appi opi late for Collective Bargaining:production employees,including toolroom employees, and excluding buffers and polishers and super-visory and office employees of a clerical nature ; community of interest ; com-pany assistance in establishment of craft union ; organization of production andcraft employees in separate locals, by company-favored union, held to con-stitute organization on plant-wide basis ; existence of substantial membershipof craft employeesin industrialunion-Represcntatives:proof of choice. appli-cation for membership in union,as-Collective Bargaining:refusal to recognizerepresentatives as exclusive representative ; employer's duty to cooperate withunion to determine fact of majority representation; meeting with union repre-sentative and makingof counterproposals with view of contract for membersonly, not compliance with duty under Act, State Court order based on truceagreement providingfor bargaining negotiations for members only and sus-pending strike until election may be ordered under pending Board petition,not waiver of employer's prior and subsequent unjustifiable refusal to bar-gain-Reinstatement Ordered:discharged employees, dismissing employees hiredsince their discharge, if necessary-BachPay:awarded, discharged employees ;not to include period between date of Intermediate Report and date of Deci-sion in case of employees as to whom Trial Examiner recommendeddismissalofcomplaint-Investigation of Representatives:petition for, dismissed, in viewof order to employer to bargain.Mr. George RoseandMr. Colonel C. Sawyer,for the Board.White & Haymond,byMr. Walter D. WhiteandMr. William T.Haymond,of Muncie, Ind., for the respondent.8 N. L. R. B., No. 66.621 622NATIONAL LABOR RELATIONS BOARDMr. Paul S. Brady,of Muncie, Ind., for the U. A. W.Mr,H. T. HamiltonandMr. C. F. McDonald,ofWashington,D. C., for the I. A. M.Mr. Eugene R. Th,orrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile Workers of America, Local No. 459, hereincalled the Board, by Robert H. Cowdrill, Regional Director for theEleventh Region (Indianapolis, Indiana), issued its complaint datedOctober 5, 1937, against The Serrick Corporation, Muncie, Indiana,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), (3), and (5) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon Were duly.served upon the respondent, the U. A. W., and upon the Acme-LeesWelfare Association, Inc., the successor to Acme Welfare Association,herein called the Association, a labor organization alleged in the com-plaint to have been 'dominated by the respondent.The complaint as amended alleged in substance (1) that the re-spondent discriminated in regard to the hire and tenure of employ-ment of the 17 production employees listed in appendix A belowand 17 other named production employees to discourage membershipin the U. A. W.; (2) that the respondent discriminatedin regard tothe hire and tenure of employment of 18 toolroom employees listedin Appendix B below and 2 other named toolroom employees by dis-charging them on August 13, 1937, and refusing to reinstate thembecause of their failure or refusal to become members of InternationalAssociation of Machinists, herein called, the I. A. M.; (3) that therespondent has since July 5, 1935, interfered with, dominated, andcontributed financial and other support to the Association; (4) thatthe respondent refused to bargain collectively with U. A. W. as theexclusive representative of the employees in an appropriate bar-gaining unit composed of all production employees at the Muncie'In the original complaint and in the notice of hearing upon the petition referred tobelow, the nameof the U. A. W. appeared as "United AutoWorkers ofAmerica,Local No.459 "At thehearing the Trial Examiner granted the Boaid's motion to correct theerroneousdesignation of the U. A W.'s name wherever it appeared in the pleadings andpapers filed in the proceedings. DECISIONS AND ORDERS623plant, exclusive of buffers and metal polishers,foremen,supervisoryofficials and office employees of a clerical nature; and(5) that therespondent,at various times since April 1, 1937, by threats, 'themaking of speeches,the circulation of handbills,conversations withindividual employees,and in other ways, attempted to discourageand discouraged its employees from membership in the U. A. W.and interfered with their free choice of representatives for the pur-poses of collective bargaining and other mutual aid and protection.The respondent filed an answer,which was amended at the hearing,denying the alleged unfair labor practices and stating certain affirina-tive matter,including the defense that on or about August 6, 1937, itentered into a closed-shop agreement with the I. A. M., covering the,employees in its toolroom at the Muncie plant,and that it terminatedthe employment of the 20 toolroom employees named in the com-plaint,except Isaac Newton Garrett, in accordance with the provisions.of the closed-shop agreement and that Isaac Newton Garrett quit hisemployment.On August 16, 1937, the U. A. W. filed a petition with the RegionalDirector alleging that a question.affecting commerce had arisen con-cerning the representation of the production employees of the respond-ent at its Muncie plant and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the Act.OnSeptember 27, 1937, the U. A. W. filed an amended petition, enlargingthe unit which it claimed to be appropriate to include toolroom em-ployees.On the same day the Board, acting pursuant to Section 9(c)of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice; and,acting pursuant to Article III, Section 10 (c) (2),of said Rules andRegulations,further ordered that the petition be consolidated forpurposes of hearing with the case arising out of the charges filedby the U. A. W. and upon which, as stated above, the Board on Octo-ber 5, 1937, issued its complaint against the respondent.Notice ofthe hearing upon the petition was duly served upon the respondent,upon the U. A. W., upon the I. A. M., and upon the Acme-Lees Wel-fare Association, Inc.On October 12, 1937, the I. A. M. filed with the Regional Directora motion to intervene in the proceedings,stating facts as to its desig-nation as bargaining agent by a substantial number of productionemployees at the respondent'sMuncie plant and questioning theU. A. W.'s claim that it represented a majority of such employees.OnOctober 14,1937,pursuant to Article II, Section 19, of the Rules andRegulations,Series 1-as amended, the Regional Director issued and 624NATIONAL LABOR RELATIONS BOARDserved upon the parties his order permitting such intervention for thepurpose of presenting evidence with respect to the designation of theI.A. M. as the representative of the respondent's employees, and withrespect to the question of the appropriate bargaining unit.Pursuant to notice, a joint hearing on the complaint and petitionwas held in Muncie, Indiana, from October 18 through November 15,1937, before Alvin J. Rockwell, the Trial Examiner duly designatedby the Board. The Board, the respondent and the U. A. W. were rep-resented by counsel, the I. A. M. by its grand lodge representatives,and all participated in the hearing.Counsel purporting to representthe Acme-Lees Welfare Association, Inc., attended at the hearing,but inasmuch as that organization did not seek to intervene, the TrialExaminer ordered the reporter not to note his appearance.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the hearing counsel for the Board moved to strike from therespondent's answer certain allegations which charged that the inter-national organization of the U. A. W. was engaged in a nation-wideillegal conspiracy to seize plants in various parts of the country, in-cluding the Muncie plant of the respondent, under the guise of col-lective bargaining activity.The Trial Examiner ordered these ir-relevant allegations stricken from the answer and; accordingly, deniedan application by the respondent for the issuance of subpenas tocompel the attendance of Homer Martin, and other officers of the'international organization of the U. A.W., and the production ofthe books and records of that organization, and the attendance ofthe chief of police and chief of detectives of the city of Detroit,Michigan, and the sheriff of Genesee County, Michigan, in order tosustain those allegations.The rulings of the Trial Examiner arehereby affirmed.At the` hearing counsel- for the Board moved todismiss without prejudice, the complaint with respect to 6 of the-production employees named therein and joined in a motion by therespondent to dismiss the complaint with respect to 11 other pro-duction employees named therein.The Trial Examiner grantedthese motions.His rulings are hereby affirmed. - The persons listedin appendix A below are the 17 production employees named in thecomplaint as to whom the complaint was not dismissed. The Trial'Examiner also granted a motion by the respondent to dismiss thecomplaint for want of evidence with respect to two toolroom employeesnamed therein.His ruling is hereby affirmed.The 18 persons listedin appendix B below are the toolroom employees named in thecomplaint as to whom the complaint was not dismissed.Duringthe course of the hearing the Trial Examiner made several rulingson other motions and on objections to the admission of evidence. DECISIONS AND ORDERS625The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On March 4, 1937, the Trial Examiner served upon the parties hisIntermediate Report, finding that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the Act, and had not engaged in and was not engaging in unfairlabor practices, within the meaning of Section 8 (2) and (5) ofthe Act.More specifically, he found that the respondent discrimina-torily discharged 5 of the 17 production employees, and recommendedthat the respondent reinstate 4 of them and give back pay to all 5,2and that the allegations of the complaint be dismissed as to the other12 production workers.He also found that the respondent did notniended the dismissal of the complaint as to them.He further recom-mended the dismissal of the complaint in so far as it alleged viola-tions of Section 8 (2) and (5) of the Act.Thereafter, the U. A. W. filed exceptions to portions of the Inter-mediate Report.The respondent filed no exceptions.Subsequently the Board notified all the parties that they had aright to apply for oral argument before the Board or for permissionto file briefs.None of the parties exercised this right.The Board has considered the U. A. W.'s exceptions to the Inter-mediate Report, and for the reasons hereinafter stated, sustains the.exceptions in most respects._Upon the entire record in the proceedings the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Ohio corporation,-operating plants at Defiance,Ohio, and Muncie, Indiana.Only the Muncie plant is involved inthe present proceedings.In November 1936, the respondent pur-chased the business and certain of the assets of the Acme MachineProducts Company, Muncie, Indiana. In January 1937, the respond-ent acquired all the assets and the business of The John Lees Com-pany, Indianapolis, Indiana, and installed the machinery and equip-ment of The John Lees Company in the plant of the Acme MachineProducts Company, and thereafter operated its business under asingle roof at its Muncie plant as the Acme-Lees Division.2Maurice Slaughter, the employeeincludedin the group of five productionworkers as towhom the TrialExaminer did not recommendreinstatement, testified that hehad securedother employment and did notdesire to resumehis place with the respondent. 626NATIONALLABOR RELATIONS BOARDThe respondent is engaged in the manufacture of bolts and screws-in the Acme Division and automobile moldings, refrigerator parts,and stenotype machines in the Lees Division.The principal raw material used by the respondent is steel.Thevalue of the steel used by it during the first 10 months of 1937 wasbetween $600,000 and $800,000.During the first 6 months of 1937the respondent imported from sources outside the State of Indiana10,000 tons of steel, valued at approximately $400,000, for use as rawmaterial in its manufacturing.During the first half of 1937 the re-spondent manufactured 75,000,000 cap screws, valued at $200,000, andan unstated quantity of moldings, valued at $400,000.The respondentshipped approximately 70 per cent of these products direct to cus-tomers outside the State of Indiana.The respondent employs over 800 persons at its Muncie plant, in-eluding the supervisory and clerical employees.Itsgross semi-annual pay roll for the first half of 1937 was approximately $500,000.If.THE ORGANIZATIONSINVOLVEDInternational Union, United Automobile Workers of America, isa labor organization affiliated, with the Committee for IndustrialOrganization.Local No. 459 received its charter from the interna-tional organization on June 8, 1937. It admits to membership allemployees at the respondent'sMuncie plant, except buffers andpolishers, and supervisory, clerical, and office employees.-International, Association ofMachinists is a labor organizationaffiliated with the American Federation of Labor. It chartered Tooland Die Makers Local No. 35, which admits to membership the employees in the toolroom at the respondent's Muncie plant.The I. A. M.also granted a charter to Production Lodge No. 1200 on October 15,1937, the charter to bear date, September 14, 1937.Lodge No. 1200admits to membership all production employees at the respondent'sMuncie plant, except buffers and polishers, tool and die makers, andsupervisory and clerical employees.Acme Welfare Association, a dissolved body, was a labor organiza-tion, unaffiliated with any other labor organization. It admitted tomembership all employees at the respondent's Muncie plant, exceptsupervisory employees having authority to hire and discharge. InSeptember 1937, the Association transferred its assets'to Acme-LeesWelfare Association, Inc., incorporated under the laws of the Stateof Indiana on September 16, 1937, as an organization without powerto act as a labor organization. DECISIONS AND ORDERSIII.THE UNFAIR LABOR PRACTICESA. The Association627In the spring of 1934 a group of Acme Machine Products Com-pany employees, led by John D. Lewis, a machinist in the plant,organized the Acme Welfare Association to assume control of anemployees' distress fund which had previously been administered bythe Company comptroller to the dissatisfaction of the employees whocontributed to it.Lewis, its first president, became personnel direc-tor of Acme Machine Products Company in July 1935.He occupieda dual role as the head of the Association and as a supervisory officialof the Acme Machine Products Company until December 1936, and,when the respondent purchased the business and certain assets ofthat Company at that time, he served in the same dual capacity forthe respondent until July 1937.At its inception in 1934 the Association adopted bylaws which pro-vided machinery for the adjustment of grievances concerning condi-tions of work. In actual practice, however, the Association did not'adjust grievances.It devoted its energies to social and athletic ac-tivities and to the loaning of funds to needy employees.Withoutprevious consent of the employees, the Acme Machine Products Com-pany and the respondent in turn, checked off for the Association 10cents a week from the pay of all employees, except those who madespecific objection.Both the Acme Company and the respondent al-lowed the Association to use a portion of the plant, without charge,for the operation of a cafeteria and furnished garage quarters, rent-free, to the Association which it operated on a fee rental basis as aparking space for employees' automobiles.The proceeds of theseenterprises were applied to Association purposes.The Associationcommitteemen held weekly meetings on company property, afterworking hours, to discuss loans and shop conditions.The Associationmembership met monthly outside the plant.After the respondent acquired the business of the Acme MachineProducts Company it gave its approval to the Association.At anAssociation meeting in February or March 1937, Charles R. Poole, therespondent's general manager, and Lewis advised the employees that"outside" labor organizations were unnecessary in the plant, praisedthe work of the Association, and informed them that the Associationcould handle their grievances.At about the same time the Associa-tion began a reorganization campaign for the purpose of enrolling asmembers the employees of the Lees Division who had come to the re-spondent's plant at Muncie from Indianapolis in February when therespondent purchased all the assets and business of The John LeesCompany.When the U. A. W. began organizing in the plant in May,117213--39-vol 8-41 628NATIONAL LABOR RELATIONS BOARDthe Association intensified its membership drive to resist the entry ofthe U. A. W. into the plant.About June 1, Lewis addressed an Association meeting of two tothree hundred women employees at the large log cabin in HeekinPark to warn them against a C. I. O. "invasion." Supervisory em-ployees, includingWarren Leet, foreman of the packing department,and Frank Truax, night foreman of the Acme division, solicited mem-bership in the Association during working hours in the plant.Fore-man Dewey Patton distributed copies of the Association bylaws to theemployees while at their jobs.Walter Fouts, a supervisory employeein the toolroom, urged his fellow workers to join the Association inorder to defeat the C. I. O.Lewis assigned Harold Sharpe, Associa-tion committeeman for the toolroom, the task of persuading the em-ployees in that department to join the Association.Ordinary em-ployees participated in the Association membership drive duringworking hours and on company property.Nina Sample, Associationcommitteewoman, passed through the plant during working hours,telling the employees to join the Association because it was PersonnelDirector Lewis' organization to combat the C. 1. 0.Lester Nichols, anAssociation committeeman, warned Cletus Garrett, an employee, thatif he did not join the Association, he would be soon hunting anotherjob.Garrett, a member of the U. A. W. and the son of the U. A. W.'stemporary president, refused.Nichols' prediction materialized thefollowing week with Garrett's discharge.Nevertheless, the attempt to transform the Association into an effec-tive organization to compete with the U. A. W. proved abortive.Walter Fouts deplored Harold Sharpe's lack of enthusiasm for theAssociation.He complained to Lewis that he "didn't see how the hellwe could sell the Welfare Association to the employees in the toolroomwhen the, committeeman himself didn't believe in it." Sharpe ad-mitted to Lewis that Fouts was justified in his criticism and resignedas Association committeeman about July 8-15.He told Lewis : "Itlooks too much like a company union."About the same time Lewisresigned as president of the Association pursuant to instructions fromA. F. Westlund, the respondent's works manager and Poole's successor,who thought that Lewis' position as personnel director identified himwith the management and hence was inconsistent with his positionas president of the Association.In the latter part of July or early part of August, the respondentrefused to sign an agreement, providing merely for recognition andcovering the subject of vacations, which the Association suggested.Lewis testified that the respondent rebuffed the Association becausethe Association committee presented the proposed contract with theoffensive argument that its acceptance would head off "other con-tracts." DECISIONS AND ORDERS629Some of the leaders in the Association filed Articles of Incorpora-tion for the Acme-Lees Welfare Association, Inc., a nonprofit corpo-ration organized to lend financial and other aid to its' members, withthe Secretary of the State of Indiana on September 8, which wereapproved on September 16, 1937.The Association transferred itsassets to the new corporation and dissolved.By express provisioncontained in its Articles of Incorporation the corporation has no powerto act as a labor organization.3Since its organization the corpora-tion has operated the cafeteria in the plant, paying rent for the quar-ters it occupies and hiring its own help.The respondent has dis-continued the check-off.The record indicates that the corporationhas severed the ties which previously existed between the Associationand the respondent, and, at the time of the hearing, had no improperconnection with the respondent.It is clear, however, that the Association during its 3 years' exist-ence acted as a labor organization by holding itself out to the em-ployees as an agency for the adjustment of grievances concerningterms and conditions of employment, by requesting recognition bythe respondent as a collective bargaining representative, and by seek-ing improved working conditions for its members.We find that the respondent, since December 1936 and until Sep-tember 16, 1937, dominated and interfered with the administrationof the Acme Welfare Association and contributed support to it.Wefurther find that, by such acts, the respondent has interfered with,restrained, and coerced its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection.B. The alleged discriminatory discharges1.The toolroom employeesThe complaint as amended alleges that on August ,13, 1937, therespondent discriminatorily discharged 18 persons listed in appendixB, employees in the toolroom at the respondent's Muncie plant, becauseof their refusal or failure to become members of the InternationalAssociation ofMachinists.The respondent admits the allegation8The Articles of Incorporation provide : "This Corporation shall not have the rightto bargain with any employer relative to wages, hours,orworking conditions for itsmembers and shall not in any way be or become any kind of union. It is understoodthat this Corporation is not a union,and has no lights as a union to bargain for itselfor any of its members with any person,firm, or corporation.And this Corporation shallnot exercise or attempt to exercise any rights given to any labor unions of any kind ornature whatsoever." 630NATIONAL LABOR RELATIONS BOARDand relies upon a closed-shop contract 4 with the I. A. M.,5 datedAugust 6, 1937, as justification for the discharges, except in the caseof Isaac Newton Garrett, who, the respondent asserts, quit hisemployment.(a)Background of labor organization among the respondent'semployees,Prior to April 1937, the employees at the respondent's Muncie plant,except the buffers and polishers, were not organized in any affiliatedunion.However, in March 1937, Metal Polishers, Buffers, Platersand Helpers International Union, Local 453, affiliated with the Amer-ican Federation of Labor, obtained a 1-year contract, dated March29, covering approximately 75 employees in the buffing and polishingdepartment.This contract is not involved in these proceedings; itsvalidity is admitted by all parties; and neither the U. A. W. nor theI.A. M. admit buffers and polishers to membership.As found above, prior to the spring of 1937, Lewis, the respond-ent's personnel director, and Poole, the respondent's works manager,sought to strengthen the Association as a labor organization domi-nated by the respondent.At an Association meeting Poole urgedthe employees to utilize that organization, rather than an independentnational body, as a medium for the adjustment of their labor rela-tions.Lewis echoed this sentiment.He asserted his dislike for"unions and unionism" and threatened to quit his position if hebecame involved in a labor dispute with a union.Shortly thereafter the U. A. W. began its organizational campaignamong the employees at the respondent's Muncie plant.At a meet-ing of Association committeemen, called about June 1, to discuss theAssociation's reorganization program, Lewis declared : "Boys, wedon't want the C. I. 0. in this plant, and the fact of the matter is Ihave got a couple of spotters up to the C. I. 0. hall every meeting theyhave."Membership in the U. A. W. grew during May and June.Walter Scott Garrett, a set-up man in the drill press department,alone signed up 22 employees as members on May 28.shall precludean employer from making an agreement with a labor organization (not established, main-tained, or assisted by any action defined in this Act as an unfair labor practice)to requireas a condition of employment membership therein, if such labor organization is the rep-resentative of the employees as provided in Section 9 (a) in the appropriate collectivebargaining unit covered by such agreement when made."5 The pertinent sections of theI.A.M. contractread ... "whereas,the employeragrees to recognize Tool and Die Makers Lodge No. 35 ... as the sole bargaining agencyfor all the employees in their toolroom at the Muncie plant ...(Article 5).It is agreedthat all employees covered by this agreement shall be members in good standing in theirorganization.If additional help is required the employer may consult with the secretaryof said organization or the shop committee who will offer their services in supplying thishelp, but in the event that they are unable to do so, then the employer shall have theright to hire such additional help as he may require, but after a trial period of thirty(30) days,itwill be necessary for said new employees to become members of the organi-zation." DECISIONS ADD ORDERS631Garrett acted as temporary president of the U. A. W. for 1 month.On June 17, he was discharged after a service of more than 10 yearswith the Acme Machine Products Company and the respondent.The respondent also discharged Maurice Slaughter, temporary vicepresident of the U. A. W., in charge of organizing the employees inthe Lees Division of the plant, on June 23, 3 days after his attendanceat a union meeting where he was entrusted with these importantduties.On Saturday, June 19, before the commencement of workthat morning, Cletus Garrett, son of Walter Scott Garrett, posted anotice 6 of an employees' meeting on the respondent's bulletin board.Superintendent Jess Stillwagon promptly called him to task : "Do youknow you can be laid off for that?What good (is) the C. I. O... .going to do anybody . . . they caused a bunch of strikes andtrouble ..." Stillwagon threatened to call Works Manager West-lund's attention to the matter.Lewis also reproached Garrett: "Youcan be fired for those bills."Lewis asked Garrett whether he be-longed to the C. I. O.On Monday, the next workday, Garrett wasdischarged for alleged inefficiency.Thus in the course of a week therespondent eliminated from its employ three U. A. W. leaders.Aware of the activity of the U. A. W., the respondent took stepsto defeat organization by the U. A. W.About June 1, the Associa-tion invited two to three hundred women employees to a "beer party"at the Heekin Park Cabins to hear an address by Lewis, the respond-ent'spersonnel director.He strongly warned them against theC. I. 0.: "It is just merely a union coming into our plant to take overthe management . . . we don't want nothing like that in here . . . ifitgets into this plant, all your privileges will be taken away fromyou . . . you won't be allowed to leave your machines and go to thecafeteria and get anything to eat or drink during working hours,and there will be no candy boy coming down through the shop duringworking hours as there is at present, and you will be questioned . . .when you leave your department and go to another department .. .if this union comes in, all this would be taken from you and it wouldbe just merely a place to work . . . if your job goes down, you willnot go to the rest room and wait until it is started up again, but youwill just merely be sent home and would not work any more thatday. . . .Where is there a plant in the State of Indiana that youhave the privileges you have in this plant?Let us go on and makethis plant, this Acme-Lees plant, just like the old Acme plant was,and co-operate,-not let this union come in."Thereupon Lewiscalled for two rising votes : "How many girls here . . . favor keep-ing the Welfare Association?"Almost all present registered anThe poster read:"Notice Important Meeting of John Lees and Acme employees atLido Ballroom Corner walnut and Howard Sunday 10 A M. June 20." 632NATIONAL LABOR RELATIONS BOARDaffirmative vote. "How many want to see the C. I. O. come in andtake over the plant?"Only a few arose from their seats.The Association conducted a poll to ascertain the relative strengthof the C. I. O. and the Association.About July 1-15, Lewis handedHarold Sharpe, Association committeeman for the toolroom, applica-tion cards for Association membership and directed him to solicit thetoolroom employees.Sharpe secured the permission of Oscar Mc-Coy, the toolroom foreman, to proceed.McCoy not only grantedhis permission but also instructed Sharpe to take the application ofJoe Bolander, the third shift toolrooin foreman, adding : "Well, wehave got to do something; if the C. I. O. gets in here the place willgo to hell."Neither McCoy nor Bolander denied this testimony.In June and July the Association circulated in the plant, duringworking hours, a paper among the employees for signature.Lewisassured Katherine Webb and another employee of the propriety ofsigning the paper.He admitted "it was to keep other unions out."Inasmuch as the U. A. W. was the only labor organization engaged ina campaign for members in the plant at the time, Lewis' referenceapplied unmistakably to it.Despite the respondent's efforts to build the Association into aneffective instrument to bar the U. A. W. from its plant, the Associa-tion failed to secure the adherence of the bulk of the employees.Thedecline of the Association as a labor organization has been notedabove in the resignation of Lewis, as its president, Sharpe's relin-quishment of his office as Association committeeman for the toolroomemployees, and the respondent's rejection of the Association's ten-dered contract.We consider now the entry of the I. A. M. into theplant.(b)Events leading to the execution of the contract withthe I. A. M.When the respondent's utilization of the Association as a company-dominated labor organization in opposition to the U. A. W. provedunsuccessful, word that the respondent's high executive officials wouldnot acknowledge the C. I. O. as the employees' representative andthat they favored the American Federation of Labor reached theears of the rank and file toolroom employees. Shortly prior to July15, Sharpe told Cecil B. Shock, a supervisory employee who was incharge of the toolroom in Foreman McCoy's absence and who laterbecame the first president of the I. A. M. Tool and Die Makers LocalNo. 35, that he contemplated resigning as Association committeeman.Shock observed that the Association was the "lesser of two evils."He informed Sharpe that Murphy, the vice president of the respond-ent and its general manager at its Muncie plant, would not recognize DECISIONS AND ORDERS633the C. I. O. and that he would close the plant rather than deal withthe U. A. W. "Murphy told me," said Shock, "that he hasn't had avacation anyhow, and that he would lock up the plant, get on hisyacht and take a nice fishing trip."Robert Bunch, a tool and dieemployee, testified that Shock made a similar statement to him aboutthemiddle or latter part of July.Both Shock and Murphy ap-peared as witnesses for the respondent, but neither denied the abovetestimony.We find that they made the statements accredited tothem.About July 26, Wayne Shimer, the night superintendent, toldErskine Allison, a toolroom employee, that "Mr. Serrick would recog-nize an A. F. of L. but he would not recognize a C. I. O. union."Shinier denies Allison's testimony regarding this conversation, claim-ing he did not know Serrick, president of the respondent, at thistime, but admits discussing the subject of unions with Allison.Ser-rick did not testify in the proceedings.The Trial Examiner, whosaw and heard the witnesses, specifically found that Shinier made thestatement in question to Allison.We find that Shimer made thestatement.The movement to organize the toolroom employees in the I. A. M.took definite form in the middle of July:About July 15-20, Wal-ter Fouts, a supervisory employee in the toolroom, with two toolshopemployees, Moses Byroad 7 and Arthur Baker, broached to Shock theproposal to organize a, union of toolmen to be affiliated with theifamajority of the toolroom employees favored such a union.During working hours Byroad ranged through the shop, ostensiblytoascertain the union preferences of the toolmen.AccordingtoByroad's estimate, about 80 per cent of the toolmen favoredtheAmerican Federation of Labor, and 20 per cent favored theCommittee for Industrial Organization or were undecided.Byroadnotified the employees of the result of his oral interrogation.How-ever, Byroad did not question the employees on all three shifts.OnAugust 10, the day before the execution of the I. A. M. contract,the I. A. M. had only 34 members of 63 eligible toolmen.Fouts, Shock, and Baker sent Byroad to communicate with C. F.McDonald, an I. A. M. organizer, about July 25-28, during workinghours.Byroad claims he told McCoy that he was leaving the plantbut did not disclose to him the purpose of his mission.He also testi-fied that Fouts, Shock, and Baker reimbursed him $1.68 for lost time.On the night of July 28, McDonald held an organization meeting atthe City Hall Building in Muncie. Thirty-four toolroom employeessigned applications for membership in the I. A. M. on that date.At4 Alsoreferred to in therecordas Moses Elrod 634NATIONAL LABOR RELATIONS BOARDthe meeting an application for a charter was executed and the appli-cants for membership authorized McDonald to present a proposedcontract to the respondent on their behalf.McDonald tendered theproposed contract to the respondent on August 2. It was signed onAugust 11.In its organizational campaign the I. A. M. was aided by a corpsof supervisory toolroom employees, chiefly, Walter Fouts.He wasin charge of the roll department in the toolroom, working alongsidecertain machinists whom he directed.Although he had no power tohire or discharge, he made recommendations to higher officials as tothe suitability for their jobs of employees under his direction. In histestimony Levi Benii described Fouts as "his boss."Fouts solicited FrancisWitmer, Chester Kirby, Floyd Stevensonand Levi Benn, all toolmen and membeis of the U. A. W., for I. A. M.membership, at various times.All refused to join.Fouts calledWitmer to his work bench, just prior to the time the I. A. M. beganorganizing in the tool shop, and told him that he had arranged withan American Federation of Labor organizer to establish a local inthe plant for the toolmen.Subsequently on frequent occasions, Foutsrequested Witmer to sign an application for "the A. F. of L. so that wecould abolish any C. I. O. organization in the shop."About August 1,Fouts discussed the I. A. M. with Benn. Fouts asked Benn if he didnot think "it would be" his "job" if he did not join.On approxi-mately the same date Shock tried to persuade Benn to join the I. A. M.In May or June Fouts had failed to prevail upon Benn to become amember of the Association. In June Fouts had made similar effortsto secure Floyd Stevenson's application for Association membership,informing him that lie "would like to get all of us into. that in orderto beat the C. I. O. . .. would.. like for" Stevenson "to get intothe company union just in order to beat the C. I. 0." About August'1,Fouts urged the same reason in attempting to induce Stevenson tojoin the I. A. M.: ". . . anything to beat it (the U. A. W.), and if"Stevenson "would go in (the I. A. M.) and did not want to stay, thatwould be all right, just as long as they got in enough to beat themout,-we could all help."Others in a supervisory capacity also helped the I. A. M. organiza-tion drive.Otis Wheeler, I. A. M. committeeman, invited several em-ployees to the desk of Joe Bolander, toolroom foreman on the thirdshift, to sign I. A. M. applications. In Bolander's presence, FloydStevenson questioned Wheeler's right to solicit union memberships oncompany premises during working hours.This incident happened2 or 3 weeks prior to Stevenson's discharge, which occurred on August13.Bolander, and Russell Dininger, toolroom foreman on the secondshift, were in charge of the men on their shifts.Although they hadno power to hire or discharge, they assigned work to the employees DECISIONS AND ORDERS635and were responsible for its proper distribution.They also relayedForeman McCoy's orders to the employees. Charles J. Fensel, a toolrepairman, in his testimony referred to Dininger as "the boss on thesecond trick."On August 10, Dininger offered Fensel "a good ratingif" he "would join the A. F. of L." Fouts, Bolander, and Diningerbelong to the I. A. M. Although a union may admit minor super-visory employees to its ranks, yet when, pursuant to the known desiresof the employer, they engage in activities to establish a labor organi-zation favored by the employer, they must be regarded as acting inbehalf of.the employer.On August 6, Lewis asked Witmer and Sharpe, while they wereat their machines, why they did not "join the A. F. of L." Theytestified that Lewis advised them "to straighten things out and haveone organization in here."In addition, ordinary employees assisted the I. A. M. under cir-cumstances that show the respondent's approval.Byroad spent con-siderable company time during the week prior to August 13, the dateof the mass discharge of the toolmen, soliciting memberships for theI.A. M. in the shop.Wheeler, an I. A. M. committeeman, and Baker,both ordinary employees, left their benches in the toolroom duringworking hours to aid in the task of securing I. A. Al. adherents.Al-though Foreman McCoy himself did not participate in actual socili-tation, he knew of the union activities of the others in the toolroomin behalf of the I. A. M. In a conference in Murphy's office on August3,hereinafter referred to,McCoy admitted he was aware of suchsolicitation.While he testified that he scolded members of the rivalorganizations for excessive talking, the record does not disclose thathe reprimanded the active employees for obtaining signatures toI.A. M. application cards in the shop.On the other hand, there isno showing that any plant activity by the U. A. W. occurred com-parable in extent to that of the I. A. M. Indeed, the respondent dis-couraged U. A. W. activity in the plant whenever it occurred.Therespondent's hostility to U. A. W. organization is illustrated by theprompt disciplinary attention Stillwagon and Lewis gave Cletus Gar-rett when he posted a notice of a U. A. W. meeting on the plant bulle-tin board.A considerable amount of the I. A. M. solicitations was doneopenly during working hours under circumstances which compel theconclusion that Foreman McCoy knew and approved the procedureFouts solicited for the I. A. M. frequently in the latter part of Julyand through August 10 during working hours when McCoy waspresent in the toolroom.When Byroad solicited Stevenson's appli-cation for I. A. Al. membership, McCoy stood 6 to 8 feet away.McCoy's desk was located only about 6 feet from Stevenson's bench.In the course of a discussion of his union activity, Byroad stated toHarold Sharpe, a former Association committeeman : "Mack (foreman0 636NATIONAL LABOR RELATIONS BOARDMcCoy) knows what I am doing.He is an old A. F. of L. man him-self.He wants us to get into the A. F. of L. but he doesn't want us tohave anything to do with the C. I. 0."Witnesses for the respondent testified that at foremen's meetingsthe works manager and the plant superintendent discussed the Actwith the foremen and instructed them to refrain from interferencewith union activities of the employees.Nevertheless, it was not untilafter the signing of the contract with the I. A. M. that the respondentposted rules in its plant banning supervisory activity in connectionwith labor organizations.(c)Execution of the contract with the I. A. M. ; and the dischargesWestlund, the respondent's works manager at its Muncie plant, whoconducted the negotiations leading up to the closed-shop contract withthe I. A. M., testified that the course of dealing was as follows : Hisfirst contact with the I. A. M. occurred on August 3, when McDonald,the I. A. M. representative, called on him at the plant and advisedhim of his intention to organize the respondent's toolroom employees.McDonald informed Westlund that the toolrooin employees were notdissatisfiedwith their wages or working conditions, but that theymerely wanted "an organization of their own."They discussed theprovisions of a proposed agreement, which McDonald presented, andagreed on all its terms, except two, the closed shop and the provisionrelating to working hours, as to which Westlund reserved decisionpending a conference with Murphy.Westlund aided McDonald inmaking slight changes in the draft and suggested that it be rewritten.McDonald offered no evidence at that time of an I. A. M. majority.Westlund contented himself with McDonald's assurance that satis-factory proof would be furnished at a later time.That afternoon a conference was held in Murphy's office, with West-lund, R. A. Wise, tool supervisor, McCoy, Shock, Fouts, and RudolphKeil, a tool and die worker, present.Murphy inquired as to the needfor a union contract.Shock acted as spokesman for the I. A. M.According to Keil's testimony Shock explained : "They didn't needa union in the toolroom, but they were drawing that up and tryingto get it signed by the Company in order to keep the C. I. 0. out ofthe toolroom."Murphy announced that he had no objection to nego-tiations for a contract with the I. A. M., if it represented a majority,but that the respondent was "not extremely anxious" to sign a closed-shop contract or a contract which limited the normal working weekto 40 hours.Shock again assumed leadership.Keil testified thatShock pointed to a "controversy . . . raging in the toolroom atthe time, due to the organizational activities of both U. A. W. andthe,A. F. of L. . . . inasmuch as their group had a clear majority DECISIONS AND ORDERS637... it would clear the atmosphere and make for peace, harmony,and efficiency in the department if one organization could be in there."McCoy corroborated Shock's assertion as to the existence of unionactivity in the toolshop.Shock assured the respondent's officialsthat there would be no difficulty concerning the provision relating tohours in the contract negotiations.And, "after the trouble was set-tled," Shock added, according to Keil, "they could tear up the con-tract."Although Murphy and Shock deny this testimony, the occur-rence of two independent incidents lend support to Keil's version.8In the course of a conference on September 22, 1937, Barney Maynard,a U. A. W. committeeman, asked Westlund, if it was not a fact that,when the I. A. M. representatives presented its proposed contract tothe respondent, they asserted that "after they had gotten the contractand got the C. I. 0. out of the plant, kept them out of the plant, theycould just tear the contract up, they wouldn't need no union there."Westlund replied : "Well, no, not in just that many words, but thestatement was made." The other incident occurred when those whoparticipated in the August 3 conference emerged from Murphy's office.Floyd Stevenson testified : " . . . They seemed to have a meetingthere between Rudy Keil and Shock and Walter Fouts and McCoyone day in the office, and when they came back Walter Fouts toldme that the C. I. 0. was not as strong as they thought . . . the A. F.Of L. would beat them easily . . . they said if I would get in ...I could drop it just as soon as the trouble was over with, as they wasgoing to do it too."[Italics supplied.]Under these circumstances, we find that Shock made the statementsattributed to him by Keil. It is apparent, therefore, that the I. A. M.,by suggesting that it would not actually function as a collective bar-gaining agency after it was recognized, lent itself to the respondent'splan to prevent the organization of its employees in the U. A. W.Nor did the respondent in the early stages of negotiation with theI.A. M., when it indicated its willingness to sign a closed-shop agree-ment with that organization, intend to consummate the proposedarrangement.Rather the respondent hoped that the toolroom em-ployees would be induced to join the favored union when they learnedthat the respondent- "contemplated" an exclusive I. A. M. toolshop.Thus, when Levi Benn called at the paymaster's office for his checkon August 13, Personnel Director Lewis stated : "Bens, I am sorrythis happened.When this thing first started it was only for a bluff"Wise did not testify in the proceedingsMcCoy, although a witness, was not inter-rogated on this point.On direct examination, as a witness for the respondent,West-,lund denied Iteil's testimony.On cross-examination,' he qualified his denial to the extentof saying that it was his "recollection" that no mention was made of the C. I. O. atthat meeting.Pouts testified that he "didn't hear" Shock make the statements in ques-tion.Shock claims that he merely asserted, in support of his organization's negotiations,that an I. A M contract "would relieve the tension" and "clear up the situation in thetoolroom." 638NATIONAL LABOR ItEI,ATIONS BOARD... the fellows called the bluff and we had to go on and do it."At the August 3 conference,. Murphy expressed satisfaction withthe I. A. M. proposals, except for the provision as to the 40-hourweek, and stated that he would submit them to President Serrickin New York.Murphy testified that Shock converted him into aclosed-shop adherent during the brief session in his office.On August 4, McDonald returned with a revised draft and dis-cussed wage rates with Westlund.They agreed on wage increases,ranging from 5 to 15 cents an hour, for 18 employees, which wouldraise their income to the prevailing general minimum in the shop,and postponed for later negotiation the question of increases for 15others.The same day Murphy departed for New York to conferwith Serrick, taking with him a copy of the I. A. M.'s proposed con-tract, which did not specify wage rates.On August 5 or 6, McCoyhanded Westlund a typewritten list of I. A. M. members who wereemployed in the toolroom.McCoy testified that he secured the listfrom an I. A. M. committeeman whose name he did not recall.Thirty-eight names, including those of Fouts, Shock, Bolander, andDininger, appeared on the list. It is significant that, although West-to New York, nevertheless, on August 6, Murphy wired Westlund :"Agreement Satisfactory Except Forty Hours.Make It Forty-Four."That night the I. A. M. membership approved the respond-ent's modification of the proposed agreement at a union meeting, andso notified the respondent the following morning.On August 11, theday after the U. A. W. presented to the respondent its written pro-posals, covering all production employees, including toolmen, therespondent signed the I. A. M. agreement.On August 13, 1937, the respondent's foreman asked the employeesin the toolroom who had not already joined the I. A. M. if they in-tended to apply for membership.Those employees who answered inthe negative were discharged that day.On August 14, the respondent and the Metal Polishers, Buffers,Platers and Helpers International Union, Local 453, affiliated with theA. F. of L., amended the buffers' and metal polishers' contract toprovide for a closed shop in the respondent's buffing and polishing de-partment at the Muncie plant.Conclusions with respect to the respondent's relations with the I. A. M.and the discharges of the toolroom employeesThe I. A. M. contract was the culmination of a design on the partof the respondent to select, the I. A. M. as the exclusive representativeof the employees intlie:toolroonm as a means of destroying the U. A.W., DECISIONS AND ORDERS639which it opposed. In its persistent efforts to thwart the self -organi-zation of its employees, the respondent, after the failure of the Asso-ciation as the instrument to effectuate its purposes, coerced and in-duced its toolroom employees to establish the I. A. M. local by clearindications of uncompromising hostility to the U. A. W. and friendli-iiess for the I. A. M., by assisting in the enlistment of the I. A. M.membership, and by concluding a closed-shop contract with that or-ganization at a time when the U. A. W. had requested an exclusivebargaining contract covering all the production employees in theplant, including toolroom employees.The respondent cannot justify the assistance which it renderedthe I. A. M. subsequent to August 6 on the ground that, as of thatdate, it had consummated the formation of the closed-shop contract.The argument does not bear inspection.Although the contract isdated August 6, the parties thereto did not actually sign it untilAugust 11.Further, the contract expressly provides that it "shallbecome binding upon the signature hereto, and become effective im-mediately."Nor did the minds of the parties meet upon all its termsuntil August 11, for it was not until then that they agreed upon wageincreases for 15 employees. In any case, the respondent, prior toAugust 6, had amply assisted the growth of a labor organization ofits employees favored by it.Inasmuch as the membership of the I. A. M. must be deemed viti-ated by the interference of the respondent in the solicitation of suchmembership, the I. A. M. did not represent an uncoerced majority ofthe toolroom employees at the time of the execution of the closed-'shop contract.The contract was made with a labor organizationwhich had been assisted by unfair labor practices.For these reasons,and because of our later finding in regard to the appropriate bargain-ing unit, which we hereinafter discuss in Section III, C, 1, the con-tract does not fall within the proviso to Section 8 (3) of the Act. Itcannot, therefore, operate as a justification for the discharge of the18 toolroom employees listed in appendix B.Accordingly, we find that the respondent discriminated in regard tothe hire and tenure of employment of the 18 toolroom employees listedin appendix B who were discharged by the respondent because oftheir failure to join the I. A. M., thereby encouraging membership inone labor organization and discouraging membership in another labororganization, and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The respondent contends that Isaac Newton Garrett, one of the I8toolmen listed in appendix B, quit his employment.The evidencediscloses that Paul Shinier, brother of the respondent's night super- 640NATIONAL LABOR RELATIONS BOARDintendent, reported to Garrett, on the evening of August 11, that theAcme Division, in which he was employed, had shut down indefinitely.Garrett confirmed this message with the gate watchman at the plant.Consequently he did not report for work for several days.On August19 or 20 Garrett consulted Lewis in the employment office and requestedan opportunity to return to his work. , Lewis told Garrett "the Inter-national Machinists Association had the closed shop," and that Gar-rett could not "go back unless" he "joined up with them."Therefore,as in, the case of the other employees listed in appendix B, IsaacNewton Garrett was discriminatorily discharged.His dismissal, un-like the others, occurred on August 20.2.The production employeesThe complaint alleged that the respondent cliscrimuiated against34 named production employees in regard to their hire or tenure ofemployment because of their union membership or activity.As abovenoted, the charges with respect to 17 of these persons were dismissedat the hearing.Of the remaining 17 employees, the Trial Examiner found thatthe respondent discriminated against 5 production workers by dis-charging them because of their union affiliation or activity.The re-spondent has filed reliable evidence with the Board of substantialcompliance with the recommendations of the Trial Examiner with re-spect to these 5 persons by settlements with them.Accordingly, theallegations in the complaint with respect to Walter Scott Garrett,Cletus Garrett, Edward Johnson, Wilbur C. Mitchell, and MauriceSlaughter, will be dismissed.The remaining 12 employees were relatively new employees, hav-ing commenced their employment with the respondent in February orMarch 1937. In several instances these individuals had resumedtheir employment with the respondent at the time of the hearing.The evidence discloses that the respondent, in the production of au-tomobile moldings, is engaged in a seasonal business which causes in-activity in certain departments of its Muncie plant at certain times.The record also reveals that since the acquisition of the Acme MachineProducts plant in December 1936 and during the first 10 months of1937 the respondent hired numerous new employees, requiring theelimination of many employees found inefficient or unsuitable forthe available work. It also appears that in some cases, because ofthe disruption caused by the strike of August 25, discussed below inSection III, C, and the necessity for the preparation of new dies forthe manufacture of parts for the 1938 Buick model, delay ensued inthe reinstatement of certain employees. In every case but one of DECISIONS AND ORDERS641these 12, the foreman or other supervisory employee who had selectedthe employee for lay-off or discharge, testified as to the reasons forhis choice; and in no way, other than by testimony to the fact ofmembership or minor activity in the U. A. W., were these reasonsshown not to have been the genuine ones.Under these circumstances,we conclude that there is not sufficient evidence in the record to showthat the respondent selected these 11 production employees, namely,Carl Carmen, Isabelle Barrett,Wilbur Garrett, Catharine Long,Martha Keener, Katherine Webb, Cleta Watts Crutcher, Agnes Hol-land, Curtis Landers, Richard Cameron and Edward Youngman, tobe laid off or discharged on the basis of their union affiliation oractivity.'We find that the respondent did not discriminate in regard to thehire and tenure of employment of the 11 employees named aboveto discourage membership in a labor organization.The case of Mona Armstrong, however, is different. She was em-ployed by the respondent for the first time in February 1937 in thepacking department.She joined the C. I. O. in June. In JulyLewis requested Mona to circulate an Association paper among thegirls in the plant for their signatures.Mona refused to comply withLewis' wish.She wore her C. I. O. button in the shop for the firsttime on August 18.On that day, Warren Leet, her foreman, ad-vised her " . .better take it off and join up with the Company orthe A. F. of L., . . . the C. I. O. wouldn't get (you) any place."Mona replied, in substance, that she had sufficient sense to follow thedictates of her own mind.Leet had warned her on August 17 against taking an excessivenumber of days of leave. On the 19th, according to Leet's own testi-mony, he granted her permission to take the day off.Mona, how-ever, testified she was sent home by Leet on the 19t1i, because ofslack work and told to report on the 24th.Mona did not report towork on the 20th or the 21st. Leet extracted her card from the timerack on the 21st, and discharged her.On the 24th, when she foundher card missing from the rack, Mona sought out Lewis. Lewis ex-plained : ". . . Sorry, . . . Leet has canned you . . . He pulled yourcard . . . came in here and said that he couldn't use you any longer,that you said something very smart to him on the day before." Lewisalso observed : ". . . if you had got those papers signed that I gaveyou about a month ago, you would be still working."During thestrikeMona participated in the picket line.When she applied forreinstatement after the strike, Lewis reminded her that she had beendischarged.Since then she has been unemployed.We find that the respondent discharged Mona Armstrong onAugust 21, 1937, because of her union affiliation and activity. 642NATIONALLABOR RELATIONS BOARDWe further find that the respondent has discriminated againstMona Armstrong in regard to her hire and tenure of employment.thereby discouraging membership in a labor organization and inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.C. The refusalto bargain collectivelyThe complaint as amended alleges that on or about August 10,1937, and thereafter,the respondent refused to bargain collectivelywith the U. A. W., althoughon and priortoAugust10 and at alltimes thereafter,the U. A. W. had been designatedby a majority ofthe employees in an appropriate unit to represent them in collectivebargaining.1.The appropriate unitBoth the complaint as amended and the amended petition allegethat an appropriate bargaining unit consists of all the productionemployees at the respondent's Muncie plant, exclusive of the buffersand metal polishers, and exclusive of foremen, supervisory officials,and office employees of a clerical nature.The I. A. M. and the re-spondent contend that the toolroom employees constitute a separateand distinct appropriate unit.The respondent urges also that theproduction employees in the Acme Division and the production em-ployees in the Lees Division constitute two separate appropriateunits.The buffers and metal polishers ' have a closed-shop contract withthe respondent.All parties agree that they should not be included inthe unit or units found to be appropriate.The Acme Division produces bolts and screws. In the Lees Divi-sion the respondent fabricates automobile moldings, refrigeratorparts, and stenotype machines.Both divisions are housed underone roof, divided only by an aisle.Although separate checks, bear-ing the name of the particular division, are issued to the employeesin each division, the respondent makes the distinction merely foraccounting purposes. It is significant that the respondent in its nego-tiations with I. A. M. did not regard the toolroom as two units al-though it also consists of both Acme and Lees employees and makestools for both divisions.Neither the I. A. M. nor the U. A. W.regard a division of the production employees into two separateunits as appropriate.The production employees have interests incommon with respect to rates of pay and conditions of work, whichrequire a single unit for their protection in dealing with a commonemployer.We, therefore, reject the respondent's proposal for twoseparate production units as clearly untenable. DECISIONS AND ORDERS643The question remains whether the toolroom employees constitute anappropriate bargaining unit.The toolroom employees prepare toolsand dies for use in the production departments of the plant and areresponsible for keeping the machinery of the plant in working order.Although the toolmen are more skilled and receive higher rates of paythan the production workers generally, both the U.. A. W. and theI.A. M. admit to membership and in this instance endeavored toorganize all of the production employees at the respondent's Muncieplant, except buffers and polishers.According to the testimony ofits financial secretary, the I. A. M. Production Local No. 1200, beganorganizing the production employees on or about August 10.Theinternational issued a charter to it on October 15, to bear date, Sep-tember 14, 1937.While ordinarily we have regarded as controllingthe free choice of a majority of the employees in a well-defined craftas to the form of organization they desire, in the present case therespondent's conduct in influencing such choice precludes the appli-cation of this doctrine in the determination of the appropriate unitor units.Furthermore, for the purposes of the Act, and under theycircumstances of the present case, the division of the respondent'semployees by the I. A. M. international into two locals for organiza-tional purposes must be deemed artificial.Since the I. A. M. soughtto organize the toolroom employees separately and, at approximatelythe same time, solicited and carried on organizational activity amongproduction employees and continued to do so up to the time of thehearing, in fact, its method of organization must be regarded as anattempt to enroll all the respondent's production employees in directcompetition with the U. A. W., which was organizing on an industrialbasis.Therefore, the I. A. M. cannot be heard to maintain that thecraft unit is appropriate.We also regard as significant the existenceof a substantial U. A. W. membership among the toolmen in spite ofthe respondent's assistance in building up the present membership inthe I. A. M.For these reasons, we find that the production employees at therespondent's Muncie plant, including toolroom employees and exclud-ing buffers and polishers and supervisory and office employees of aclerical nature, constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to employees of therespondent at its Muncie plant the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.2.Representationby the U. A. W. of themajority in the appropriateunitThe respondent employed 577 workers in the appropriate' unit onAugust 10, 1937.Of these, 54 -employees signed authorizations desig-117213-39-vol 8-42 644NATIONAL LABOR RELATIONS BOARDnating the I. A. M. as their representative for collective bargainingpurposes or application cards for membership in the I. A. M. and 384employees applied for membership in the U. A. W. on or before Au-gust 10.These figures show clearly that the U. A. W. representeda majority of the employees in the appropriate unit when the U. A. W.presented its proposed contract to the respondent.The respondent contends that not all these employees had becomemembers of, or had designated, the U. A. W. as their representative,since there was no showing that they had taken the U. A. W. obliga-tion or had paid their initiation fees for membership required by theU. A. W. bylaws.We have previously held that applications formembership in a labor organization are sufficient to designate thatorganization as the representative of employees for purposes of col-lective bargaining and that the Act does not require union member-ship as a condition precedent to such designation.'Accordingly, we find that on August 10, 1937, and at all times there-after, the U. A. W. was the duly designated representative of themajority of the employees in a unit appropriate for collective bargain-ing and, pursuant to Section 9 (a) of the Act, was the exclusive repre-sentative of all the employees in such unit for purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.3.The alleged refusal to bargainOn August 10, the U. A. W. committee, consisting of Gilbert Clark,an organizer, and Clay Collins, an employee, presented a proposedwritten contract, providing for recognition of the U. A. W. as theexclusive bargaining agency, to Westlund. the respondent's works man-ager, Lewis, the personnel director, and Stillwagon, the plant super-intendent.10The committee informed the respondent's officials of theU. A. W. majority in the plant.Westlund stated he did not believethe U. A. W. represented a majority in the Lees Division.He char-acterized the C. I. O. as an irresponsible organization.Westlundhastily glanced at the document and expressed disapproval.To thecommittee's inquiry as to when the respondent's reply could be ex-pected,Westlund answered that he could not set a date for the an-9Matterof CliffordM. De Kay, doingbusiness under thetrade name and style of D.cfH MotorFreightCompanyandInternational Brotherhood of Teamsters,Chauffeurs,Stablemen andHelpers of America, Local Union No.649,2N. L. R B.231;Matter ofAmerican FurnitureCompanyandTextileWorkers OrganizingCommittee,4 N. L. R. B.710;Matter of Zenite Metal CorporationandUnitedAutomobileWorkers of America.Local No !i'i2, 5 N. LR. B. 509;Matter of National Motor Bearing CompanyandInternationalUnion, United Automobile Workers of America, Local No 76,5 N. L. R B409.10Westlund refused entry of Martha Keener, Luther Crutcher, William Clifford, AndrewChandler, Rudolph Kell, and Harold Sharpe to his office, stating that the size of his roomdid not permit their participation in the conieience DECISIONS AND ORDERS645nouncement of its decision inasmuch as it was necessary to submit theU. A. W. proposals to the respondent's board of directors.Clarkpointed out that a delay of one week was customary in similar negotia-tions with corporations necessitating submission of suggested contractsfor board approval.Westlund remained adamant, refusing to set areasonable period of time for the respondent's deliberations.The com-mittee thereupon departed, stating that a reply would be expectedfrom the respondent within the week.On August 11, the next day, the respondent signed the closed-shopcontract with the I. A. M. covering the toolrooni employees, and, twodays later, discharged more than 20 toohnen who refused to join theI.A. M.11About August 15, the respondent distributed to its employees amimeographed circular, over the signature of Vice-President andGeneral Manager Murphy, which announced, in part :During the past few weeks it has become increasingly apparentthe high morale and spirit of cooperation which existed among ouremployees has been displaced by a general feeling of dissatisfac-tion and unrest.We frankly believethis change has been broughtabout by the activities of outsiders,who are unfamiliar with thevarious conditions surrounding our type of business.Itmust be obvious that . . . continuance of . . . dissatisfac-tion will result inevitably in . . . loss of business to the com-pany. . . .Should we be confronted with the necessity ofmaking a choice between operating at a loss, or ceasing opera-tions entirely, it would be definitely to the advantage of thecompany . . . to stop operations and . . . salvage . . . theassets . .. rather than . . . continue . . . unprofitable opera-tions.It is our understandingstrangers have come to you and halvepromised to secure for ,you certain increases in wagesand otherbenefits, the net result of which will be an increase in the cost ofthe products manufactured by this company.Wesincerelyhopeyou will not be fooled by these promises,because the managementhas not authorized anyone to make such promises and we will say,very frankly, the company call not fulfill same and still continuein business.We, who are responsible for the operations of this plant, knowfar better than any outsider just how profitable, or non-profitablethese operations are, and we will tell you it is impossible to paythe higher wage scale which has been promised. . . .1A few, later,, joined, the I. A. M andfresnmed'their employment with-the respondentThey are not 'Involved In the complaint proceeding 646NATIONAL LABOR RELATIONS BOARDYou may be definitely assured we will not at this time, or atany time in the future enter into any agreement, written orverbal,with irresponsible organizations, or associations.There is no placein our picture for groups whose only method of securing desiredresults is by the use of lawlessness, violation of property rights, orviolence of any kind, and wewill not operate this plant, if any ofthese conditions prevail . . .[Italics supplied.]In the answer which it filed to the complaint in this proceeding,the respondent charged that the U. A. W. was engaged in anillegalconspiracy to seize the manufacturing plants of the nation by meansof force and violence and alleged that the U. A. W. seized the respond-ent'sMuncie plant, all under the pretense of enforcing supposed bar-gaining rights of its members. In view of the U. A. W.'s demandupon the respondent, embodied in its proposed contract, for recogni-tion as exclusive bargaining representative and forwage increasesonly a few days before the distribution of the mimeographedcircularsand the nature of the disparaging charges contained in the respond-ent's pleadings in this proceeding, and in -view of thefactthat therespondent had just entered into a closed-shop contract with theI.A. M., there can be no reasonable doubt that the respondent hadreference in its circular to the U. A. W. as the "outsider," the"strangers," the "irresponsible organization," and as the group "whoseonly method of securing desired results is by the use of lawlessness,violation of property rights or violence."The U. A. W. committee, consisting of Clark and Davis, organizers,next conferred with Murphy and Westlund' on August 17. Fox, amediator for the Indiana State Labor Board was also present.Clarkcomplained about the discharge of the toolmen.He advised the re-spondent's officials that the dismissals had caused unrest with a conse-quent desire on the part of the employees to strike.Clark proposedthat the toolmen be returned'to work, pendingan electionof employeerepresentativesor a hearingto determine the rights of the toolroomemployees discharged under the closed-shop contract.To meet West-lund's reply that the I. A. M. contract barred Clark's proposal, Foxsuggested that it be submitted to the I. A. M. membersin the toolroomfor approval.The parties agreed.In referenceto the contract whichthe U. A. W. had proffered on the 10th, Murphy stated that it was notacceptable in its then form.However, both sides' agreed to negotiatefurther at another time:The next morning,August 18, the I. A. M. members in the toolroomvoted to continue the exclusion of non-I. A. M. membei s from theshop.Later that day, the parties resumed their talks, with Clark,Davis, and Andrew Chandler, president of the U. A. W., representingthat organization, and Murphy, alone, present for the respondent. DECISIONS AND ORDERS647The committee advised Murphy that the employees were dissatisfiedand persistent in their strike threat.Clark testified that Murphy,admitting that perhaps too short a notice was afforded the dismissedtoolmen, agreed to indemnify them for loss of 3 weeks' wages, acknowl-edged U. A. W.'s majority among the production employees, andagreed to give U. A. W. sole collective bargaining rights for produc-tion employees, excluding the toolmen.Because his stenographer hadleft for the day, Murphy promised to reduce his undertaking to writ-ing the following day. In his testimony Murphy denied that he con-sented to recognize the C. I. O. as the exclusive bargaining agent forthe respondent's production workers.However, Chandler confirmsClark's version, testifying that Murphy conceded that "there was noquestion in my mind but what you represented a majority."Davisdid not appear as a witness.On the following day, Murphy met with Clark and Davis.Murphystated that in the interval he had telephoned Serrick; that Serrick hadgiven him "hell"; that Serrick's limit was 2 weeks' pay for the dis-charged toolmen and recognition of the U. A. W. for its members only.Murphy produced a document embodying Serrick's ultimatum withrespect to damages for the aggrieved toolmen.Davis pointed out thatthe existence of two labor organizations in the plant would lead tofriction.Murphy replied that he knew of no other organizationattempting to gain a foothold in the plant.He said : ". . . don'tworry, there won't be any other organization in the production depart-ment."When Murphy's attention was called to his promise to pay3weeks' wages and to grant exclusive bargaining rights to theU. A. W., he claimed that the committee misunderstood him and saidhe was sorry, but that he was acting under Serrick's orders.As a re-sult the dismissed toolmen accepted the agreement.However, theMur-phy claims that the parties stipulated as a condition to payment thatno strike be called and that the U. A. W. breached the alleged condi-tion.It may be noted that such a provision, which originally ap-peared in the agreement, was deleted prior to its execution bymutual consent.The U. A. W. filed its petition herein on August 16. S. ThomasWatson, a field examiner attached to the Regional Office in the Elev-enth Region, within a few days thereafter obtained the consent ofthe J. A. M. and the U. A. W. to an election among the productionworkers at the respondent's Muncie plant, the result not to affect theseparate contracts, relating to the toolmen and to the buffers and pol-ishers.Murphy refused to sign such an agreement, claiming thatthe Lees and Acme Divisions each should be treated as an appropriateunit.We have previously determined in Section III, C, 1, that his 648NATIONAL LABOR RELATIONS BOARDposition was unsound.However, the U. A. W. agreed with the re-spondent to participate in such an election upon terms otherwisesimilar to the I. A. M.-U. A. W. agreement referred to above.Butthis time the I. A. M. refused to sign.August 25, on receiving the news that the consent election wouldnot be conducted, the U. A. W. called a strike, which effectively closedthe plant for a period of approximately 2 weeks, and established apicket line.Despite this show of strength, the respondent persistedin its denial to the U. A. W. of its right to act as exclusive bargainingrepresentative.Both before and after the strike, Murphy rejected theU. A. W.'s offer to submit its membership application cards to theRegional Director for comparison with the respondent's pay roll toprove its majority.The respondent voiced no objection to the Re-gional Director acting in such capacity. . Neither did it suggest anyother mode of proof.Murphy claimed, however, that the U. A. W.'scards were too old to reflect the current sentiment of the employeesand expressed a fear of possible duplications in membership. Inview of the fact that the U. A. W. began organizing in the plant but2 or 3 months previously, and Murphy's statement on August 19 thathe did not know of any other union in the plant among the produc-tion workers, we can give little credence to the respondent's conten-tion that its objections to the U. A. WT.'s proposal to establish itsmajority were made in good faith.We are convinced that, in its nego-tiations with the U. A. W., the respondent did not attemptto performits duty to cooperate in determining who represented its employees,but sought to obstruct and delay the U. A. W.'s efforts to bargain forthe employees.The respondent's claimed ignorance of the U. A. W.'sstatus, therefore, can not constitutean excusefor its failureto bargainwith the U. A. W as the employees' exclusive representative.On August 27 the respondent filed a bill for an injunction to restrainthe picketing of its plant in Muncie.The plant reopened on Septem-ber 7 under a court order entered, September 4 based on a truce'agree-ment signed by the respondent and the U. A. W. on September 3. Thetruce provided, among other things, for the suspension of the strike"pending an election to be held at such time and place as the LaborRelations Board may determine," 12 for the return to work of em-the early conduct of negotiations by the respondent with the U. A. W.for an agreement for its members.However, the truce cannotoperateas satisfaction of the respondent's duty to bargain collectively.13The12Ourfindings thatthe U A W. represented a majority of the employeesin an ap-ln opriateunit renders unnecessarythe conduct of`stich'an election13 Section10 (a) of the Act provides .The Board is empowered . . to prevent any person from engaging in any unfairlabor practice(listed In section 8)affecting commerceThis powershall be exclusive,and shall not be affected by any other means of adjustment or prevention that has beenor may be established by agreement. code law, of otherwise." DECISIONS AND ORDERS649respondent's willingness to bargain with the U. A. W., which had asmembers amajority in the appropriate unit, as the representative ofitsmembersonly does not constitute compliance with respondent'sduty to bargain collectively within the meaning of Section 8 (5) ofthe Act, since the U. A. W. was the exclusive representative of theemployees, making it incumbent upon the respondent to recognize andnegotiatewith it as such, upon its request.Thereafter the respondent and the U. A. W. held several conferencesfor the purpose of negotiating such contract.The negotiations ter-minated as the result of the inability of the parties to agree on wagerates.In the meetings the respondent made counterproposals to theUnion's demands, but at no time during these conferences, did it recog-nize the U. A. W. as the exclusive bargaining representative of itsemployees.We find that the respondent, on August 10, 1937, and at all timesthereafter, refused to bargain with the U. A. W. as the representativeof all its employees in the appropriate unit in respect to rates of pay,wages, hours of employment, and other conditions of employment.D. Interference,restraint and coercionIn addition to the respondent's interference with the rights of self-organization by virtue of its domination of the administration of the,Association,its discriminatory discharges of the toolroom employeesbecause of their refusal to join the I. A. M., the discriminatory dis-charge )f Mona Armstrong for her union activities,and its refusal tobargain collectively with the U. A. W., the respondent,by other acts,interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act.At the heightof the C.I.0. organizationalcampaignin the plant,aboutJuly 1,Lewis stated toAllie Locke,a production employee,that he need not join any labor organization in order to remain inthe respondent's employ.Lewis did not deny testimony that in aconversationwithDorothy Hilton, an employee in the Associationcafeteria,he stated:". . .if the C.I.0. got in,"she "wouldn't havea job."Nor didWright, thecafeteriamanager, take the witnessstand to deny that he told Dorothy's mother, Mary Worster, anemployee in the drill-press department,that he had "a notion todischarge"Dorothy "because she belonged to the Union."Wrightlikewise failed to deny that he warned Bessie Price and ChristenaKitchen, cafeteria employees,to remove their C. I.0. button fromtheir persons.After the U. A. W. presented its proposed contract,covering allproduction employees, to the respondent on August 10, its foremenand other supervisory employees assisted the I.A.M. in its drivefor members in its productionlocal which that unionthen instituted. 650NATIONAL LABOR RELATIONS BOARDTheodore Fouts, an assistant foreman in the hand form department,on various occasions solicited the membership of Everett Collins,Elree Bryant, George Cole, and Charles Welch, employees in thatdepartment, during working hours in the plant.About a weekprior to the strike Fouts informed Collins that the respondent ex-pected the employees to strike and proposed that he enlist with therespondent under an agreement to remain at his post in the plant24 hours a day in return for a stipulated rate of compensation plus"free eats."Fouts attempted to induce Collins to join the I. A. M.by a promise to secure for him "a ten cent raise" in pay.Fouts heldin his hands. at the time, cards bearing the name of the I. A. M.at the top.Elree Bryant had a similar experience with Fouts, whotold him: "If you want to join the A. F. of L. and stay in here andwork, we will pay you for twenty-four hours a day for all of thetime that you are in here and then free eats and a place to sleep."About September 10, Heiss, a tool repairman, asked James Mills,an employee in the heading department, in the presence of Truax,Mill's foreman, whether Mills was ready to join the American Fed-eration of Labor.Truax turned to Heiss : "Give me one of thosecards and I will have him sign it up."In Section III, C, 3, above, we have set forth the contents of themimeographed anti-U. A. W. circular which the respondent distrib-uted to its employees._We find that the respondent by its assistance to the I. A. M. inthat organization's drive for members among the production em-ployees at the respondent's Muncie plant, by stating that the re-spondent would close down rather than deal with the U. A. W., andby otherwise expressing antagonism to the C. I. 0., has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.I\".THE EFFECT OF THE UNFAIRLABORPRACTICES ON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with its operations described in Section Iabove, have a close, intimate, and substantial relation to trade, traf-fic, and commerce among the several States, and have led, and tendto lead, to labor disputes burdening and obstructing commerce andthe free flow thereof.THE REMEDYThe respondent will be required to cease and desist from the unfairlabor practices described above.We shall order the respondenthenceforth to refuse to accord the Acme-Lees Welfare Association,Inc., since it does not purport to be a labor organization, or the DECISIONS AND ORDERS651Acme Welfare Association, if it ever returns to an active existenceunder its old name and form or any other name or form, any recog-nition as a collective bargaining agency.The respondent will inaddition be ordered to bargain collectively with the U. A. W. as theexclusive representative of all its production employees, includingtoolroom employees, and excluding buffers and polishers, supervisoryand clerical employees.Since the membership of the I. A. M. wasprocured with the assistance of the respondent's unfair labor prac-tices, the I. A. M.'s contract with the respondent is void and of noeffect.We will, therefore, order the respondent to give no effect toit.We will order the respondent to offer immediate and full rein-statement with back pay to the 18 discriminatorily discharged em-ployees listed in appendix B, except Grant Steele, dismissing ifnecessary all toolroom employees hired since August 13, 1937. SinceGrant Steele testified that he had secured other employment at higherwages and did not desire to resume his former employment, we willnot order his reinstatement.Since the Trial Examiner in his Inter-mediate Report recommended the dismissal of the complaint as tothese employees, the period from the date of the Intermediate Reportto the date of the order herein will be excluded from the computationof their back pay.Grant Steele's back pay shall be computed fromthe date of his discharge to the date on which he commenced hisemployment elsewhere, which occurred 1 week after his discharge.We will also order the respondent to reinstate Mona Armstrong withback pay. Similarly, the period from the date of the IntermediateReport to the date of the order herein will be excluded from thecomputation of her back pay.In view, of our findings in Section III, C, above, as to the appro-priate bargaining unit and the designation of the U. A. W. by amajority of the respondent's employees in the appropriate unit astheir representatives for the purposes of collective bargaining, it isnot necessary to consider the petition of the U. A. W. for certifica-tion of representatives.Consequently the petition for certificationwill be dismissed.Upon the basis of the foregoing findings of fact and upon theentire record in the proceedings, the Board makes the following :CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local No. 459, International Association of Machinists Tool and DieMakers Local No. 35 and Production Lodge No. 1200, are labororganizations within the meaning of Section 2 (5) of the Act, andAcme Welfare Association was a labor organization within the mean-ing of Section 2 (5) of the Act. 652NATIONAL LABOR RELATIONS BOARD2.By its domination and interference with the administration ofthe Association, and by contributing support thereto, the respondenthas engaged in unfair labor practices, within the meaning of Section8 (2) of the Act.3.The production employees, including toolroom employees, andexcluding buffers and polishers and supervisory and office employeesof a clerical nature, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.4.International Union, United Automobile Workers of America,Local No. 459, was on August 10, 1937, and at all times thereafterhas been, the exclusive representative of all such employees for thepurposes of collective bargaining, within the meaning of Section9 (a) of the Act.5.By refusing to bargain collectively with International Union,United Automobile Workers of America, Local No. 459, on August10, 1937, and at all times thereafter, as the exclusive representativeof its employees in an appropriate unit, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.6.By discriminating in regard to the hire and tenure of employ-ment of Mona Armstrong and the employees listed in, appendix B,thereby discouraging membership in International Union, UnitedAutomobileWorkers of America, Local No. 459, and encouragingmembership in International Association of Machinists, the respond-ent has engaged in unfair labor practices, within the meaning ofSection 8 (3) of the Act.7.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,The Serrick Corporation, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a), Discouragingmembership in InternationalUnion,UnitedAutomobile Workers of America, Local No. 459, or any other labororganization of its employees, or encouraging membership in Inter- DECISIONS AND ORDERS653nationalAssociation of Machinists Tool and Die Makers Local No. 35or Production Lodge No. 1200, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire or tenure of employment because of membership or activity inconnection with any such labor organization;(b)Recognizing or dealing with Acme-Lees Welfare, Inc., or withAcme Welfare Association, if it shall seek to act as a labororganiza-tion at any time hereafter ;(c)Urging, persuading, warning, or coercing its employees to jointhe International Association of Machinists Tool and Die MakersLocal No. 35 or Production Lodge No. 1200, or any other labor or-ganization of its employees, or discharging or threatening them withdischarge if they fail to join such labor organization;(d)Giving effect to its closed-shop contract, dated August 6, 1937,and executed August 11, 1937, with the International Association ofMachinists,providing, however, that nothing in this order shall pre-elude the respondent from hereafter making an agreement with Inter-national Association of Machinists, or any other labor organization(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees in an appropriatebargaining unit as provided in Section 9 (a) of said Act;(e)Refusing to bargain collectively with International Union,United Automobile Workers of America, Local No. 459, as the exclu-sive representative of its production employees, including toolroomemployees, and excluding buffers and polishers, supervisory and officeemployees of a. clerical nature, in respect to rates of pay, wages,hours of employment, and other conditions of employment;(f)Maintaining surveillance of the meetings and activities of In-ternational Union, United Automobile Workers of America, Local No.459, or any other labor organization of its employees;(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform,join,or assistlabor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aidand protection,as guaranteed in Section7 of the NationalLabor Relations Act.2.Take the followingaffirmativeaction, which the Board finds willeffectuate the policiesof the Act :(a)Offer to theemployees listedin appendix B, except GrantSteele,immediate and full reinstatementto their formeror substanti- 654NATIONAL LABOY, RELATIONS BOARDally equivalent positions, without prejudice to their seniority andother rights and privileges, dismissing, if necessary, any toolroomemployees hired by the respondent since August 13, 1937;(b)Make whole the employees named in appendix B, exceptIsaac Newton Garrett and Grant Steele, for any losses of pay theyhave suffered by reason of their discharge, by payment to each ofthem of a sum of money equal to that which he would normally haveearned as wages from August 13, 1937, to the date of the IntermediateReport and from the date of this order to the date of the respondent'soffer of reinstatement, less any amount earned by him during thoseperiods which he would not have earned if working for the respondent;(c)Make whole Isaac Newton Garrett for any losses of pay hehas suffered by reason of his discharge, by payment to him of a sumof money equal to that which he would normally have earned aswages from the date of his discharge, August 20, 1937, to the dateof the Intermediate Report and from the date of the order herein tothe date of the respondent's offer of reinstatement, less any amountearned by him during those periods which he would not have earnedif working for the respondent;(d)Make whole Grant Steele for any losses of pay he has sufferedby reason of his discharge, by payment to him of a sum of moneyequal to that which he would normally have earned as wages fromthe date of his discharge, August 13, 1937, to the date on which hesecured other employment;(e)Offer to Mona Armstrong immediate and full reinstatement toher former position, without prejudice to her seniority and otherrights and privileges, dismissing, if necessary, any employee hired bythe respondent to perform the work of such employee;(f)Make whole Mona Armstrong for any loss of pay she hassuffered by reason of her discharge, by payment to her of a sum ofmoney equal to that which she would have earned as wages from thedate of her discharge, August 21, 1937, to the date of the IntermediateReport and from the date of the order herein to the date of the re-spondent's offer of reinstatement, less any amount earned by her dur-ing those periods which she would not have earned if working forthe respondent;(g)Post immediately notices to its employees in conspicuousplaces at its Muncie, Indiana, plant, stating (1) that the respond-ent will cease and desist in the manner aforesaid; (2) that therespondent's employees are free to join or assist any labor organiza-tion for the purposes of collective bargaining with the respondent;(3) that the respondent will not require any person or presentemployee to become or remain a member of the International Asso- DECISIONS AND ORDERS655ciation of Machinists, Tool and Die Makers Local No. 35, or Pro-duction Lodge No. 1200, in order to secure, or continue his employ-ment in the plant, as the case may be; (4) that the closed-shop agree-ment with the International Association of Machinists, dated August6, 1937, and executed August 11, 1937, recognizing it as the exclusiverepresentative of the toolroom employees at its Muncie plant isvoid and of no effect; (5) that the respondent will bargain col-lectively with International Union, United Automobile Workers ofAmerica, Local No. 459, as the representative of the employees in theappropriate unit; and (6) that the respondent will not discharge,lay off, or in any manner discriminate against members of Interna-tionalUnion, United Automobile Workers of America, Local No.459, or any person assisting said organization, by reason of suchmembership or assistance;(h)Maintain such notices for a period of at least thirty (30)consecutive days from the date of posting;(i)Notify the Regional Director for the Eleventh Region inwriting within ten (10) days of this order what steps the respondenthas taken to comply herewith.And it is further ordered that the allegations of the complaintthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act by discriminating against theemployees listed in appendix A, except Mona Armstrong, in regardto their hire or tenure of employment be, and they are, herebydismissed.CHAIRMAN J.WARRENMADDEN,concurring : I concur in thedecisionand in allof the opinion except that part whichappears onpage 23, beginning with the words "Furthermore, for the purposesof the Act," and ending with the words "that the craft unit isappropriate."I think that this language is unnecessary for thedecision of this case, and that therefore no opinion should beexpressed uponthis subject.APPENDIX AWalter S. GarrettMaurice SlaughterEdward JohnsonCletus GarrettWilbur GarrettIsabelle BarrettCatherine L. LongCarl CarmenMartha KeenerEdward YoungmanAgnes HollandCurtis LandersCledaWatts (now Crutcher)Katherine WebbMona ArmstrongRichard CameronWilbur Mitchell 656NATIONAL LABOR RELATIONS BOARDAPPENDIX BRobert BunchGrant SteeleChester KirbyHerman DavisHarold SharpeCharles FenselErskine "Dutch" AllisonLen JonesLevi BennLon S. ColeJames CondonIsaac Newton GarrettRudolph KeilR. E. ManloveDwight StiferFloyd StevensonShelby TolleyFrancisWitmer